JUSTICE BARZ,
dissenting:
The Youth Court did not err by ordering the youth committed to *438the Department of Family Services for placement at Pine Hills. In its June 7, 1989 order the court set out the following rationale:
“THE COURT HEREBY FINDS that the youth has been previously adjudicated as delinquent; that the youth has obtained inpatient chemical dependency treatment as well as outpatient counseling and that every effort has been made to address the needs and problems of this youth in a community based setting.
“THE COURT FURTHER FINDS that on at least three occasions the youth has willfully failed to abide by the rules of probation and the conditions upon which his commitment was previously suspended and that there is no credible evidence to believe that the youth will in the future be any more obedient to the Orders of this Court than he has been previously and that as a result of his unwillingness to conform to the requirements of probation as well as his underlying offenses of burglary and criminal mischief, physical confinement in an appropriate facility is necessary for the protection of the public and its property.”
J.F. was ordered placed in Pine Hills following adjudication as a delinquent youth. Montana does not have a statute requiring that the court consider and reject less restrictive alternatives prior to commitment to a more secure facility. While these are good policies, the Montana Legislature has not chosen to enact such considerations let alone provide sufficient financial resources for such alternative placements.
There is no question that the Youth Court could have ordered the commitment to Pine Hills implemented following the burglary in its October 19, 1988 order. The Youth Court suspended the execution of that order upon certain conditions which J.F. consistently failed to follow. The fact that J.F. received inpatient alcohol treatment and went through six different counselors on an outpatient basis should take care of any concern that less restrictive alternatives were not considered or attempted.
Section 41-5-523(l)(b), MCA (1989), is very clear that a court can specify that a delinquent youth be placed in a correctional facility if the youth is a serious juvenile offender and the judge finds placement necessary for the protection of the public. In the instant case the Youth Court should not be bound by the placement committee’s nonspecific recommendation that the youth be placed in a treatment facility.
Finally, since J.F. has reached majority and is not eligible for any *439youth programs or lesser restrictive alternatives to the Pine Hills School, this appeal should be dismissed as moot.
JUSTICE McDONOUGH joins in the foregoing dissent of JUSTICE BARZ.